People v Jason BB. (2018 NY Slip Op 07794)





People v Jason Bb.


2018 NY Slip Op 07794


Decided on November 15, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 15, 2018

108905

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJASON BB., Appellant.

Calendar Date: September 18, 2018

Before: McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.


Mitchell S. Kessler, Cohoes, for appellant.
Jason M. Carusone, District Attorney, Lake George (Rebecca Nealon of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Warren County (Hall Jr., J.), rendered October 12, 2016, which sentenced defendant upon his adjudication as a youthful offender.
Defendant pleaded guilty to criminal possession of stolen property in the fourth degree and waived his right to appeal. County Court adjudicated defendant a youthful offender and sentenced him, in accordance with the terms of the plea agreement, to 1&frac13; to 4 years in prison, which sentence was to run concurrently with another felony conviction. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record and defense counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.